 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIFFANY HOWARD,                                  No. 2:20-cv-02097-CKD P
12                        Plaintiff,
13            v.                                       ORDER AND
14    MEDICAL CARE PROVIDERS FOR                       FINDINGS AND RECOMMENDATIONS
      C.D.C.R.,
15
                          Defendant.
16

17
             By order filed March 25, 2021, plaintiff’s complaint was dismissed and thirty days leave
18
     to file an amended complaint was granted. The thirty-day period has now expired, and plaintiff
19
     has not filed an amended complaint or otherwise responded to the court’s order.
20
             Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this
21
     matter to a district court judge.
22
             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
23
     Local Rule 110; Fed. R. Civ. P. 41(b).
24
             These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, plaintiff may file written objections
27
     with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
28
                                                      1
 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 3   (9th Cir. 1991).

 4   Dated: May 6, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/howa2097.fta.docx

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
